Citation Nr: 1102339	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  09-27 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
asbestosis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION


The Veteran served on active duty from November 1962 to November 
1964.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, which granted the Veteran's claim for service 
connection for asbestosis, and assigned a noncompensable rating.  
In an August 2009 supplemental statement of the case, the RO 
increased the Veteran's rating for asbestosis to 10 percent.  In 
August 2009, the Veteran submitted a statement noting that the 
assignment of the 10 percent rating satisfied his appeal, and he 
wished to withdraw his appeal.  In December 2009, the Veteran 
submitted another notice of disagreement, which the RO construed 
as a withdrawal of his intent to withdraw his appeal.  

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for 
asbestosis, the Board characterized this claim in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, although the RO has granted a higher rating during the 
pendency of the appeal for the Veteran's asbestosis, inasmuch as 
higher ratings for this disability are available, and the Veteran 
is presumed to seek the maximum available benefit for a 
disability, the claim for a higher rating remains viable on 
appeal.  See id.; AB v. Brown, 6 Vet. App. 35, 38 (1993).

As a final preliminary matter, the Board notes that during VA 
examinations, physicians have diagnosed the Veteran with 
bronchiectasis, with notations that this lung disorder is 
"probably" or "likely" related to his asbestosis.  It does not 
appear that a claim for service connection for bronchiectasis has 
yet been addressed by the RO.  As such, this matter is not 
properly before the Board, and is thus referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The Veteran's asbestosis has been manifested by Forced Vital 
Capacity (FVC) greater than 75-percent predicted and Diffusion 
Capacity of the Lung for Carbon Dioxide by the Single Breath 
Method (DLCO (SB)) greater than 65-percent predicted.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for 
asbestosis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 
4.96, 4.97, Diagnostic Code 6833 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

As service connection, an initial rating, and an effective date 
have been assigned, the notice requirements of 38 U.S.C.A. § 
5103(a), have been met.  Hartman v. Nicholson, 483 F. 3d 1311 
(Fed Cir. 2007).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of service, VA and private 
treatment records, and the report of a January 2009 VA 
examination.  Also of record and considered in connection with 
the appeal are various written statements provided by the 
Veteran, and by his representative, on his behalf.  The Board 
finds that no additional RO action to further develop the record 
in connection with the claim on appeal is warranted.  

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  There is no additional notice that should be 
provided, nor is there any indication that there is additional 
existing evidence to obtain or development required to create any 
additional evidence to be considered in connection with the 
claim.  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the Veteran or to 
have any effect on the appeal.  Any such error is deemed harmless 
and does not preclude appellate consideration of the matter on 
appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where, as here, the question 
for consideration is entitlement to a higher initial rating since 
the grant of service connection, evaluation of the medical 
evidence since the grant of service connection to consider the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts found) 
is required.  Fenderson, 12 Vet. App. at 126.  

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that disability are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. § 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  When 
an analysis of the first two steps reveals that the rating 
schedule is inadequate to evaluate a claimant's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step-a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Thun v. 
Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

At the outset, the Board notes that, in addition to asbestosis, 
the medical evidence reflects a diagnosis of bronchiectasis and 
symptomatology related to emphysema. Where it is not possible to 
distinguish the effects of a nonservice-connected condition from 
those of service-connected conditions, the reasonable doubt 
doctrine dictates that all symptoms be attributed to the 
Veteran's service-connected disability.  See Mittleider v. West, 
11 Vet. App. 181 (1998).  Thus, on testing where there is no 
indication that it is possible to distinguish the symptoms from 
the Veteran's various respiratory disorders, the Board has 
considered all of his respiratory symptoms in evaluating his 
service-connected asbestosis.

The rating for the Veteran's asbestosis has been assigned 
pursuant to Diagnostic Code 6833.

The Board notes that 38 C.F.R. § 4.96 provides that when applying 
Diagnostic Codes 6600, 6603, 6604, 6825-6833, and 6840-6845, 
pulmonary function tests are required except in certain 
circumstances specified in 38 C.F.R. § 4.96(d).

The general rating formula for interstitial lung disease 
(diagnostic codes 6825 through 6833) warrants a 100 percent 
rating for Forced Vital Capacity (FVC) less than 50-percent 
predicted, or; Diffusion Capacity of the Lung for Carbon Monoxide 
by the Single Breath Method (DLCO (SB)) less than 40-percent 
predicted, or; maximum exercise capacity less than 15 ml/kg/min 
oxygen consumption with cardiorespiratory limitation, or; cor 
pulmonale or pulmonary hypertension, or; requires outpatient 
oxygen therapy.  A 60 percent rating is warranted for FVC of 50- 
to 64-percent predicted, or; DLCO (SB) of 40- to 55-percent 
predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min 
oxygen consumption with cardiorespiratory limitation.  A 30 
percent rating is assigned for FVC of 65- to 74-percent 
predicted, or; DLCO (SB) of 56- to 65-percent predicted.  A 10 
percent rating is warranted for FVC of 75- to 80-percent 
predicted, or; DLCO (SB) of 66- to 80-percent predicted.  38 
C.F.R. Part 4, including §§ 4.31, 4.97, Diagnostic Codes 6825-
6833 (2010).

Therefore, in order to achieve the next, higher 30 percent rating 
under Diagnostic Code 6833, the pulmonary function testing must 
reflect that FVC of 65- to 74-percent predicted, or; DLCO (SB) of 
56- to 65-percent predicted.

Considering the pertinent evidence in light of the applicable 
criteria, the Board finds that the evidence of record does not 
demonstrate that the Veteran has met the criteria for a rating in 
excess of 10 percent for asbestosis, at any time since the grant 
of service connection.

The Veteran was afforded a VA examination in January 2009.  The 
Veteran complained of gradually worsening dyspnea.  The Veteran 
reported that he could not climb a flight of stairs carrying 
anything heavy without becoming short of breath.  He could walk 
on flat surface for some distance, but he would eventually become 
short of breath.  Dyspnea was exacerbated by cold air.  The 
Veteran noticed a constant chest tightness.  The Veteran was not 
presently using any pulmonary inhalers.  There was no history of 
lower leg swelling or rheumatoid arthritis.

On physical examination, the Veteran's lungs were clear to 
auscultation bilaterally, with no crackles or wheezes.  Chest x-
ray revealed midline mediastinum with small eventration in the 
right hemidiaphragm.  There was a mild scar formation in the 
right apex, and question small pleural plaques along the left 
hemidiaphragm.  There were no air/space infiltrates or effusions.

Pulmonary function test results were FEV-1/FVC ratio of 0.73.  
FEV-1 was 2.80 liters, or 91-percent predicted.  FVC was 3.85 
liters, of 86-percent predicted.  There was no bronchodilator 
response.  Total lung capacity was 5.79 liters, or 83 percent 
predicted.  The functional residual capacity was 2.47 liters, or 
63 percent predicted.  The residual volume was 1.82 liters, or 
74-percent predicted.  The DLCO (SB) was 18.70 or 72-percent 
predicted.  The Veteran was diagnosed with mild asbestosis.

In an August 2009 addendum, the examining physician noted that 
the DLCO test was most representative of the effects of the 
Veteran's asbestosis.

VA treatment records from September 2009 reflect that the Veteran 
reported dyspnea on exertion, but overall, he noted that he was 
"doing ok."  A CT scan reflected mild subpleural thickening and 
calcification consistent with asbestos exposure.  There was some 
bronchiectasis and emphysematous changes.  The Veteran had a 
negative stress test on June 2009, and it was noted that the 
Veteran's last pulmonary function tests revealed no definite 
restriction or obstruction, with mildly reduced DLCO.  The 
Veteran asbestosis was noted to be mild in severity.

In June 2010, the Veteran was provided with a new pulmonary 
function test.  Results included FVC of 97-percent predicted.  
The technician was unable to perform a DLCO test because the 
machine malfunctioned twice.  After a review of the claims file, 
the physician who performed the January 2009 VA examination noted 
that he believed the FVC would be the most representative of the 
Veteran's asbestos-related lung disease, as the Veteran, since 
his last examination, was noted to have bronchiectasis and 
dyspnea on exertion likely due to asbestosis.

The Board notes that although the Veteran was not provided with a 
DLCO (SB) test in June 2010, the pulmonary function test was 
adequate to rate the Veteran.           38 C.F.R. § 4.96(d)(2) 
instructs VA to evaluate the Veteran based on alternative 
criteria when the DLCO (SB) test is not of record, as long as the 
examiner states why the test would not be useful or valid in a 
particular case.  Here, the testing machine malfunctioned twice, 
and an accurate DLCO (SB) test could not be performed.  The 
examiner, however, found that the FVC testing would be most 
representative of the Veteran's asbestos-related lung disease due 
to recent findings since his last examination.  Therefore, the 
Board finds that the June 2010 pulmonary function test is 
adequate for rating purposes. 

In this case, there is no basis for assignment of any higher 
schedular rating for asbestosis.  As indicated, the relevant, 
competent medical evidence discussed above reflects mild 
symptomatology.  When specific values were provided, post-
bronchodilator results of FVC were consistently greater than 74-
percent predicted and DLCO (SB) were consistently greater than 
65-percent predicted.  The record does not reflect that the 
Veteran has cor pulmonale, pulmonary hypertension, or requires 
oxygen therapy.  Therefore, under the circumstances of this case, 
the Board finds that, pertinent to the current claim for 
increase, the preponderance of the evidence of record regarding 
the Veteran's asbestosis symptomatology does not warrant a rating 
in excess of 10 percent.  See 38 C.F.R. §§ 4.96-4.97.  As the 
criteria for the next higher, 30 percent, rating are not met, it 
follows that the criteria for even higher ratings (60 or 100 
percent) likewise are not met.

The Board also finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to warrant referral of his 
case to the Director or Under Secretary for review for 
consideration of an extraschedular evaluation.  38 C.F.R.   § 
3.321(b)(1).  Here, as discussed above, the rating criteria for 
the service-connected asbestosis reasonably describe the 
Veteran's disability level and symptomatology.  Thus, as the 
Veteran's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluations are adequate, and no 
referral for extraschedular evaluations is required.  Thun, 573 
F.3d 1366.

For all the foregoing reasons, the Board finds that there is no 
basis for staged rating of the Veteran's asbestosis, pursuant to 
Fenderson, and that the claim for a rating in excess of 10 
percent must be denied.  In reaching these conclusions, the Board 
has considered the applicability of the benefit-of-the doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of a higher initial rating, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3; Gilbert. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Entitlement to an initial rating in excess of 10 percent for 
asbestosis is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


